
	
		I
		111th CONGRESS
		1st Session
		H. R. 1108
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Ways and Means,
			 Armed Services, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for State enhanced authority for coastal and
		  ocean resources, expansion of America’s supply of natural gas and oil, and for
		  other purposes.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited as the Grow American Supply Act .
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Policy.
					Sec. 3. Definitions under the Outer Continental Shelf Lands
				Act.
					Sec. 4. Determination of Adjacent Zones and Planning
				Areas.
					Sec. 5. Administration of leasing.
					Sec. 6. Grant of leases by Secretary.
					Sec. 7. Disposition of receipts.
					Sec. 8. Review of outer Continental Shelf exploration
				plans.
					Sec. 9. Reservation of lands and rights.
					Sec. 10. Outer Continental Shelf leasing program.
					Sec. 11. Coordination with Adjacent States.
					Sec. 12. Environmental studies.
					Sec. 13. Review of outer Continental Shelf development and
				production plans.
					Sec. 14. Termination of effect of laws prohibiting the spending
				of appropriated funds for certain purposes.
					Sec. 15. Outer Continental Shelf incompatible use.
					Sec. 16. Repurchase of certain leases.
					Sec. 17. Offsite environmental mitigation.
					Sec. 18. Regulation of onshore surface-disturbing
				activities.
					Sec. 19. Authority to use decommissioned offshore oil and gas
				platforms and other facilities for artificial reef, scientific research, or
				other uses.
					Sec. 20. OCS regional headquarters.
					Sec. 21. Oil shale and tar sands amendments.
					Sec. 22. Buy and build American.
					Sec. 23. Repeal of the Gulf of Mexico Energy Security Act of
				2006.
					Sec. 24. Royalty-in-kind.
					Sec. 25. Mandatory issuance of regulations promoting production
				of natural gas from gas hydrates.
					Sec. 26. Mandatory issuance of regulations promoting enhanced
				oil and natural gas production through carbon dioxide injection.
					Sec. 27. Minimum rental rates for future oil, gas, and coal
				Federal leases.
					Sec. 28. Outer Continental Shelf discharges and
				emissions.
					Sec. 29. Onshore oil and gas royalties.
					Sec. 30. OCS joint permitting offices.
				
			2.PolicyIt is the policy of the United States
			 that—
			(1)the United States
			 is blessed with abundant energy resources on the outer Continental Shelf and
			 has developed a comprehensive framework of environmental laws and regulations
			 and fostered the development of state-of-the-art technology that allows for the
			 responsible development of these resources for the benefit of its
			 citizenry;
			(2)adjacent States
			 are required by the circumstances to commit significant resources in support of
			 exploration, development, and production activities for mineral resources on
			 the outer Continental Shelf, and it is fair and proper for a portion of the
			 receipts from such activities to be shared with Adjacent States and their local
			 coastal governments;
			(3)the existing laws
			 governing the leasing and production of the mineral resources of the outer
			 Continental Shelf have reduced the production of mineral resources, have
			 preempted Adjacent States from being sufficiently involved in the decisions
			 regarding the allowance of mineral resource development, and have been harmful
			 to the national interest;
			(4)the national
			 interest is served by granting the Adjacent States more options related to
			 whether or not mineral leasing should occur in the outer Continental Shelf
			 within their Adjacent Zones;
			(5)it is not
			 reasonably foreseeable that exploration of a leased tract located more than 25
			 miles seaward of the coastline, development and production of a natural gas
			 discovery located more than 25 miles seaward of the coastline, or development
			 and production of an oil discovery located more than 50 miles seaward of the
			 coastline will adversely affect resources near the coastline;
			(6)transportation of
			 oil from a leased tract might reasonably be foreseen, under limited
			 circumstances, to have the potential to adversely affect resources near the
			 coastline if the oil is within 50 miles of the coastline, but such potential to
			 adversely affect such resources is likely no greater, and probably less, than
			 the potential impacts from tanker transportation because tanker spills usually
			 involve large releases of oil over a brief period of time; and
			(7)among other bodies
			 of inland waters, the Great Lakes, Long Island Sound, Delaware Bay, Chesapeake
			 Bay, Albemarle Sound, San Francisco Bay, and Puget Sound are not part of the
			 outer Continental Shelf, and are not subject to leasing by the Federal
			 Government for the exploration, development, and production of any mineral
			 resources that might lie beneath them.
			3.Definitions under
			 the Outer Continental Shelf Lands ActSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended—
			(1)by amending
			 subsection (f) to read as follows:
				
					(f)The term
				affected State means the Adjacent
				State.
					;
			(2)by striking the
			 semicolon at the end of each of subsections (a) through (o) and inserting a
			 period;
			(3)by striking
			 ; and at the end of subsection (p) and inserting a
			 period;
			(4)by adding at the
			 end the following:
				
					(r)The term
				Adjacent State means, with respect to any program, plan, lease
				sale, leased tract or other activity, proposed, conducted, or approved pursuant
				to the provisions of this Act, any State the laws of which are declared,
				pursuant to section 4(a)(2), to be the law of the United States for the portion
				of the outer Continental Shelf on which such program, plan, lease sale, leased
				tract or activity appertains or is, or is proposed to be, conducted. For
				purposes of this Act, the term State includes all States having a
				coastline contiguous to the Arctic, Atlantic, and Pacific Oceans and the Gulf
				of Mexico, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
				Mariana Islands, the Virgin Islands, American Samoa, Guam, the other
				Territories of the United States, and the District of Columbia.
					(s)The term
				Adjacent Zone means, with respect to any program, plan, lease
				sale, leased tract, or other activity, proposed, conducted, or approved
				pursuant to the provisions of this Act, the portion of the outer Continental
				Shelf for which the laws of a particular Adjacent State are declared, pursuant
				to section 4(a)(2), to be the law of the United States.
					(t)The term
				miles means statute miles.
					(u)The term
				coastline has the same meaning as the term coast line
				as defined in section 2(c) of the Submerged Lands Act (43 U.S.C.
				1301(c)).
					(v)The term
				Neighboring State means a coastal State having a common boundary
				at the coastline with the Adjacent
				State.
					;
				and
			(5)in subsection (a),
			 by inserting after control the following: or lying within
			 the United States’ Exclusive Economic Zone and outer Continental Shelf adjacent
			 to the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands, the Virgin Islands, American Samoa, Guam, and the other Territories of
			 the United States.
			4.Determination of
			 Adjacent Zones and Planning AreasSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended in the first sentence by
			 striking , and the President and all that follows through the
			 end of the sentence and inserting the following: . The lines extending
			 seaward and defining each State’s Adjacent Zone, and each OCS Planning Area,
			 are as indicated on the maps for each outer Continental Shelf region entitled
			 Alaska OCS Region State Adjacent Zone and OCS Planning Areas,
			 Pacific OCS Region State Adjacent Zones and OCS Planning Areas,
			 Gulf of Mexico OCS Region State Adjacent Zones and OCS Planning
			 Areas, and Atlantic OCS Region State Adjacent Zones and OCS
			 Planning Areas, all of which are dated September 2005 and on file in
			 the Office of the Director, Minerals Management Service. The Secretary shall
			 designate the Adjacent Zones of States, and additional OCS Planning Areas, for
			 parts of the United States’ Exclusive Economic Zone and outer Continental Shelf
			 not covered by the referenced maps..
		5.Administration of
			 leasingSection 5 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end
			 the following:
			
				(k)Voluntary
				Partial Relinquishment of a LeaseAny lessee of a producing lease
				may relinquish to the Secretary any portion of a lease that the lessee has no
				interest in producing and that the Secretary finds is geologically prospective.
				In return for any such relinquishment, the Secretary shall provide to the
				lessee a royalty incentive for the portion of the lease retained by the lessee,
				in accordance with regulations promulgated by the Secretary to carry out this
				subsection. The Secretary shall publish final regulations implementing this
				subsection within 365 days after the date of enactment of the
				Grow American Supply
				Act.
				(l)Natural Gas
				Lease RegulationsNot later than July 1, 2010, the Secretary
				shall publish a final regulation that shall—
					(1)establish
				procedures for entering into natural gas leases;
					(2)ensure that
				natural gas leases are only available for tracts on the outer Continental Shelf
				that are wholly within 75 miles of the coastline within an area withdrawn from
				disposition by leasing on the day after the date of enactment of the
				Grow American Supply
				Act;
					(3)provide that
				natural gas leases shall contain the same rights and obligations established
				for oil and gas leases, except as otherwise provided in the
				Grow American Supply
				Act;
					(4)provide that, in
				reviewing the adequacy of bids for natural gas leases, the value of any crude
				oil estimated to be contained within any tract shall be excluded;
					(5)provide that any
				crude oil produced from a well and reinjected into the leased tract shall not
				be subject to payment of royalty, and that the Secretary shall consider, in
				setting the royalty rates for a natural gas lease, the additional cost to the
				lessee of not producing any crude oil; and
					(6)provide that any
				Federal law that applies to an oil and gas lease on the outer Continental Shelf
				shall apply to a natural gas lease unless otherwise clearly
				inapplicable.
					.
		6.Grant of leases by
			 SecretarySection 8 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337) is amended—
			(1)in subsection
			 (a)(1) by inserting after the first sentence the following: Further, the
			 Secretary may grant natural gas leases in a manner similar to the granting of
			 oil and gas leases and under the various bidding systems available for oil and
			 gas leases.;
			(2)in subsection
			 (a)(1) by striking 12½ per centum in each
			 occurrence and inserting 162/3 per centum
			 for each;
			(3)in
			 subsection (a)(1) by redesignating subparagraph (I) as subparagraph (J), and
			 inserting the following new subparagraph (I):
				
					(I)cash bonus bid
				with royalty fixed by the Secretary at 18¾ per centum in
				the amount or value of production saved, removed, or sold, subject to the
				following adjustments:
						(i)if
				the arithmetic average of the closing prices on the New York Mercantile
				Exchange for light sweet crude oil, or a similar index as determined by the
				Secretary, for the 365 days prior to issuance of the final notice of lease sale
				exceeded $150.00 per barrel (in January 1, 2008, dollars), the royalty rate
				shall be fixed by the Secretary at 20 per centum in the amount or value of
				production, removed, or sold;
						(ii)if the arithmetic
				average of the closing prices on the New York Mercantile Exchange for light
				sweet crude oil, or a similar index as determined by the Secretary, for the 365
				days prior to issuance of the final notice of lease sale was less than $75.00
				per barrel (in January 1, 2008, dollars), the royalty rate shall be fixed by
				the Secretary at 17½ per centum in the amount or value of
				production, removed, or sold;
						(iii)the royalty rate
				fixed in the lease shall be reduced up to 4 per centum as follows:
							(I)100 per centum of
				this amount if the first production well is spudded within 3 years after
				issuance of the lease,
							(II)75 per centum of
				this amount if the first production well is spudded between 3 and 4 years after
				issuance of the lease,
							(III)50 per centum of
				this amount if the first production well is spudded between 4 and 5 years after
				issuance of the lease, and
							(IV)25 per centum of
				this amount if the first production well is spudded between 5 and 6 years after
				issuance of the
				lease.
							;
			(4)in subsection (a)
			 by adding the following:
				
					(9)The Secretary
				shall use only the bidding system provided for in paragraph (1)(I) of this
				subsection for all lease sales conducted from January 1, 2010, through January
				1, 2020. However, the Secretary may reduce the royalty rate fixed under that
				bidding system by up to 2 per centum for tracts located in frontier areas, as
				determined by the Secretary, if the Secretary finds that the royalty rate
				otherwise fixed by the bidding system would likely significantly reduce
				production resulting from use of such bidding system in frontier areas.
					(10)The royalty rate
				for leases in effect on January 1, 2010, having a royalty rate of
				183/4 per centum, that have not spudded the first
				production well prior to July 1, 2009, shall be reduced up to 4 per centum as
				follows:
						(A)100 per centum of
				this amount if the first production well is spudded within 3 years after
				issuance of the lease,
						(B)75 per centum of
				this amount if the first production well is spudded between 3 and 4 years after
				issuance of the lease,
						(C)50 per centum of
				this amount if the first production well is spudded between 4 and 5 years after
				issuance of the lease, and
						(D)25 per centum of
				this amount if the first production well is spudded between 5 and 6 years after
				issuance of the lease.
						(11)The royalty rate
				for leases in effect on January 1, 2010, having a royalty rate of less than
				18¾ per centum, that have not spudded the first production
				well prior to July 1, 2009, shall be reduced by up to 2 per centum as
				follows:
						(A)100 per centum of
				this amount if the first production well is spudded within 3 years after
				issuance of the lease,
						(B)75 per centum of
				this amount if the first production well is spudded between 3 and 4 years after
				issuance of the lease,
						(C)50 per centum of
				this amount if the first production well is spudded between 4 and 5 years after
				issuance of the lease, and
						(D)25 per centum of
				this amount if the first production well is spudded between 5 and 6 years after
				issuance of the
				lease.
						;
			(5)by adding at the
			 end of subsection (b) the following: The Secretary may issue more than
			 one lease for a given tract if each lease applies to a separate and distinct
			 range of vertical depths, horizontal surface area, or a combination of the two.
			 The Secretary may issue regulations that the Secretary determines are necessary
			 to manage such leases consistent with the purposes of this Act.;
			(6)by amending
			 subsection (p)(2)(B) to read as follows:
				
					(B)The Secretary
				shall provide for the payment to coastal States, and their local coastal
				governments, of 50 percent of Federal receipts from projects authorized under
				this section located within the area extending seaward of State submerged
				lands. Payments shall be based on a formula established by the Secretary by
				rulemaking no later than 180 days after the date of enactment of the that
				provides for equitable distribution, based on proximity to the project, among
				coastal States that have a coastline that is located within 200 miles of the
				geographic center of the project.
					;
				and
			(7)by adding at the
			 end the following:
				
					(q)Natural Gas
				Leases
						(1)Right to produce
				natural gasA lessee of a natural gas lease shall have the right
				to produce the natural gas from a field on a natural gas leased tract if the
				Secretary estimates that the discovered field has at least 40 percent of the
				economically recoverable Btu content of the field contained within natural gas
				and such natural gas is economical to produce.
						(2)Crude
				oilA lessee of a natural gas lease may not produce crude oil
				from the lease unless the Governor of the Adjacent State agrees to such
				production.
						(3)Estimates of btu
				contentThe Secretary shall make estimates of the natural gas Btu
				content of discovered fields on a natural gas lease only after the completion
				of at least one exploration well, the data from which has been tied to the
				results of a three-dimensional seismic survey of the field. The Secretary may
				not require the lessee to further delineate any discovered field prior to
				making such estimates.
						(4)Definition of
				natural gasFor purposes of a natural gas lease, natural gas
				means natural gas and all substances produced in association with gas,
				including, but not limited to, hydrocarbon liquids (other than crude oil) that
				are obtained by the condensation of hydrocarbon vapors and separate out in
				liquid form from the produced gas stream.
						(r)Removal of
				Restrictions on Joint Bidding in Certain Areas of the Outer Continental
				ShelfRestrictions on joint bidders shall no longer apply to
				tracts determined to be frontier tracts or otherwise high
				cost tracts under final regulations that shall be published by the
				Secretary by not later than 365 days after the date of enactment of the
				Grow American Supply
				Act.
					(s)Royalty
				Suspension ProvisionsThe Secretary shall agree to a request by
				any lessee to amend any lease issued for Central and Western Gulf of Mexico
				tracts during the period of December 1, 1995, through December 31, 2000, to
				incorporate price thresholds applicable to royalty suspension provisions, or
				amend existing price thresholds, in the amount of $40.50 per barrel (January 1,
				2008, dollars) for oil and for natural gas of $6.75 per million Btu (January 1,
				2008, dollars). Any royalties paid because of such new or revised price
				thresholds shall be treated as offsetting receipts. Any royalties paid under
				lease price thresholds agreed to after the date of enactment of the
				Grow American Supply Act shall
				be subject to immediate receipts sharing under section 9, and the balance not
				shared under that section shall be transferred by the Secretary of the Interior
				to the Treasury.
					(t)Mandatory Price
				Thresholds for Royalty Suspension VolumesAfter the date of
				enactment of the Grow American Supply
				Act, price thresholds shall apply to any royalty suspension
				volumes granted by the Secretary. Unless otherwise set by the Secretary by
				regulation or for a particular lease sale within the final notice of sale, the
				price thresholds shall be $40.50 for oil (January 1, 2008, dollars) and $6.75
				for natural gas (January 1, 2008,
				dollars).
					.
			7.Disposition of
			 receipts
			(a)Amendment of
			 Outer Continental Shelf Lands ActSection 9 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1338) is amended as follows:
				(1)By designating the
			 existing text as subsection (a).
				(2)In subsection (a)
			 (as so designated) by inserting , if not paid as otherwise provided in
			 this title after receipts.
				(3)by adding the
			 following:
					
						(b)Treatment of OCS
				Receipts
							(1)DepositThe
				Secretary shall deposit into a separate account in the Treasury the portion of
				OCS Receipts for each fiscal year that will be shared under paragraph
				(2).
							(2)Immediate
				receipts sharingBeginning October 1, 2009, the Secretary shall
				share 50 percent of OCS Receipts derived from all leases, except that the
				Secretary shall only share 25 percent of such OCS Receipts derived from all
				such leases within a State’s Adjacent Zone if leasing is not allowed within at
				least 25 percent of that State’s Adjacent Zone located completely within 75
				miles of any coastline.
							(3)AllocationsThe
				Secretary shall allocate the OCS Receipts deposited into the separate account
				established by paragraph (1) that are shared under paragraph (2) as
				follows:
								(A)Bonus
				bidsDeposits derived from
				bonus bids from a leased tract, including interest thereon, shall be allocated
				at the end of each fiscal year to the Adjacent State.
								(B)RoyaltiesDeposits
				derived from royalties and net profit shares from a leased tract, including
				interest thereon, shall be allocated at the end of each fiscal year as
				follows:
									(i)50
				percent to the Adjacent State.
									(ii)50 percent to all
				States, including the Adjacent State, having a coastline point within 300 miles
				of the leased tract, divided equally, if such State allows leasing within at
				least 25 percent of its Adjacent Zone within 75 miles of the coastline.
									(C)Limitation if
				not admitted to the union as a StateAny entity defined as a
				State under section 2(r), that has not been admitted to the
				Union as a State shall only be entitled to one-half of a State
				share under this paragraph.
								(c)Transmission of
				Allocations
							(1)In
				generalNot later than 90 days after the end of each fiscal year,
				the Secretary shall transmit—
								(A)to each State 60
				percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and
				(b)(3)(B)(i) and (ii) for the immediate prior fiscal year; and
								(B)to each coastal
				county-equivalent and municipal political subdivisions of such State a total of
				40 percent of such State’s allocations under subsections (b)(2), (b)(3)(A), and
				(b)(3)(B)(i) and (ii), for the immediate prior fiscal year, together with all
				accrued interest thereon.
								(2)Allocations to
				coastal county-equivalent political subdivisionsThe Secretary
				shall make an initial allocation of the OCS Receipts to be shared under
				paragraph (1)(B) as follows:
								(A)25 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely more than 25 miles landward of the coastline and at least a part of
				which lies not more than 75 miles landward from the coastline, with the
				allocation among such coastal county-equivalent political subdivisions based on
				population.
								(B)75 percent shall
				be allocated to coastal county-equivalent political subdivisions that are
				completely or partially less than 25 miles landward of the coastline, with the
				allocation among such coastal county-equivalent political subdivisions to be
				further allocated as follows:
									(i)25
				percent shall be allocated based on the ratio of such coastal county-equivalent
				political subdivision’s population to the coastal population of all coastal
				county-equivalent political subdivisions in the State.
									(ii)25 percent shall
				be allocated based on the ratio of such coastal county-equivalent political
				subdivision’s coastline miles to the coastline miles of all coastal
				county-equivalent political subdivisions in the State as calculated by the
				Secretary. In such calculations, coastal county-equivalent political
				subdivisions without a coastline shall be considered to have 50 percent of the
				average coastline miles of the coastal county-equivalent political subdivisions
				that do have coastlines.
									(iii)50 percent shall
				be allocated equally to all coastal county-equivalent political subdivisions
				having a coastline point within 300 miles of the leased tract for which OCS
				Receipts are being shared.
									(3)Allocations to
				coastal municipal political subdivisionsThe initial allocation
				to each coastal county-equivalent political subdivision under paragraph (2)
				shall be further allocated to the coastal county-equivalent political
				subdivision and any coastal municipal political subdivisions located partially
				or wholly within the boundaries of the coastal county-equivalent political
				subdivision as follows:
								(A)One-third shall be
				allocated to the coastal county-equivalent political subdivision.
								(B)Two-thirds shall
				be allocated on a per capita basis to the municipal political subdivisions and
				the county-equivalent political subdivision, with the allocation to the latter
				based upon its population not included within the boundaries of a municipal
				political subdivision.
								(d)Investment of
				DepositsAmounts deposited under this section shall be invested
				by the Secretary of the Treasury in securities backed by the full faith and
				credit of the United States having maturities suitable to the needs of the
				account in which they are deposited and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
						(e)Use of
				FundsA recipient of funds under this section may use the funds
				for one or more of the following:
							(1)To reduce in-State
				college tuition at public institutions of higher learning and otherwise support
				public education, including career technical education.
							(2)To make
				transportation infrastructure improvements.
							(3)To reduce
				taxes.
							(4)To promote, fund,
				and provide for—
								(A)coastal or
				environmental restoration;
								(B)fish, wildlife,
				and marine life habitat enhancement;
								(C)waterways
				construction and maintenance;
								(D)levee construction
				and maintenance and shore protection; and
								(E)marine and
				oceanographic education and research.
								(5)To promote, fund,
				and provide for—
								(A)infrastructure
				associated with energy production activities conducted on the outer Continental
				Shelf;
								(B)energy
				demonstration projects;
								(C)supporting
				infrastructure for shore-based energy projects;
								(D)State geologic
				programs, including geologic mapping and data storage programs, and State
				geophysical data acquisition;
								(E)State seismic
				monitoring programs, including operation of monitoring stations;
								(F)development of oil
				and gas resources through enhanced recovery techniques;
								(G)alternative energy
				development, including bio fuels, coal-to-liquids, oil shale, tar sands,
				geothermal, geopressure, wind, waves, currents, hydro, and other renewable
				energy;
								(H)energy efficiency
				and conservation programs; and
								(I)front-end
				engineering and design for facilities that produce liquid fuels from
				hydrocarbons and other biological matter.
								(6)To promote, fund,
				and provide for—
								(A)historic
				preservation programs and projects;
								(B)natural disaster
				planning and response; and
								(C)hurricane and
				natural disaster insurance programs.
								(7)For any other
				purpose as determined by State law.
							(f)No Accounting
				RequiredNo recipient of funds under this section shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law. However, States may enact
				legislation providing for accounting for and auditing of such expenditures.
				Further, funds allocated under this section to States and political
				subdivisions may be used as matching funds for other Federal programs.
						(g)Effect of Future
				LawsEnactment of any future Federal statute that has the effect,
				as determined by the Secretary, of restricting any Federal agency from spending
				appropriated funds, or otherwise preventing it from fulfilling its pre-existing
				responsibilities as of the date of enactment of the statute, unless such
				responsibilities have been reassigned to another Federal agency by the statute
				with no prevention of performance, to issue any permit or other approval
				impacting on the OCS oil and gas leasing program, or any lease issued
				thereunder, or to implement any provision of this Act shall automatically
				prohibit any sharing of OCS Receipts under this section directly with the
				States, and their coastal political subdivisions, for the duration of the
				restriction. The Secretary shall make the determination of the existence of
				such restricting effects within 30 days of a petition by any outer Continental
				Shelf lessee or producing State.
						(h)Use of Federal
				revenues from certain new leases To reduce Social Security debt
							(1)Special
				Dedicated Account in Social Security Trust Fund25 percent of OCS
				Receipts that are derived from leases under this Act on tracts that would not
				have been available for leasing prior to the enactment of the
				Grow American Supply Act and
				that would otherwise have been deposited in the General Fund of the Treasury
				and not allocated to any other specific use shall be deposited in a Special
				Dedicated Account in the Federal Old-Age and Survivors Insurance Trust Fund.
				Notwithstanding section 201(d) of the Social Security Act, amounts deposited in
				the Special Dedicated Account under this subsection shall be invested by the
				Secretary of the Treasury in securities backed by the full faith and credit of
				the United States having maturities suitable to the needs of the account in
				which they are deposited and yielding the highest reasonably available interest
				rates as determined by the Secretary of the Treasury.
							(2)ExpendituresNo
				portion of the principal amount of such Special Dedicated Account or of the
				accrued interest in such account may be expended in any fiscal year unless the
				Secretary of the Treasury determines that revenues allocated to the Federal
				Old-Age and Survivors Insurance Trust Fund in that fiscal year will be less
				than expenditures from the Fund in that fiscal year, and in any such fiscal
				year the Secretary may transfer such amounts as may be necessary from the
				Special Dedicated Account to the general account in the Federal Old-Age and
				Survivors Insurance Trust Fund for expenditure in that fiscal year to the
				extent necessary to equalize revenues and expenditures from such Trust Fund in
				that fiscal year.
							(i)DefinitionsIn
				this section:
							(1)Coastal
				county-equivalent political subdivisionThe term coastal
				county-equivalent political subdivision means a political jurisdiction
				immediately below the level of State government, including a county, parish,
				borough in Alaska, independent municipality not part of a county, parish, or
				borough in Alaska, or other equivalent subdivision of a coastal State, that
				lies within the coastal zone.
							(2)Coastal
				municipal political subdivisionThe term coastal municipal
				political subdivision means a municipality located within and part of a
				county, parish, borough in Alaska, or other equivalent subdivision of a State,
				all or part of which coastal municipal political subdivision lies within the
				coastal zone.
							(3)Coastal
				populationThe term coastal population means the
				population of all coastal county-equivalent political subdivisions, as
				determined by the most recent official data of the Census Bureau.
							(4)Coastal
				zoneThe term coastal zone means that portion of a
				coastal State, including the entire territory of any coastal county-equivalent
				political subdivision at least a part of which lies, within 75 miles landward
				from the coastline, or a greater distance as determined by State law enacted to
				implement this section.
							(5)Bonus
				bidsThe term bonus bids means all funds received by
				the Secretary to issue an outer Continental Shelf minerals lease.
							(6)RoyaltiesThe
				term royalties means all funds received by the Secretary from
				production of oil or natural gas, or the sale of production taken in-kind, or
				from net profit shares, from an outer Continental Shelf minerals lease.
							(7)Producing
				stateThe term producing State means an Adjacent
				State having an Adjacent Zone containing leased tracts from which OCS Receipts
				were derived.
							(8)OCS
				receiptsThe term OCS Receipts means bonus bids and
				royalties, excluding royalties from leases amended under the authority of
				section 8(s) of this
				Act.
							.
				(b)Amendment of
			 Internal Revenue Code of 1986
				(1)In
			 generalSubchapter A of chapter 98 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new section:
					
						9511.Deficit
				Reduction Trust Fund
							(a)CreationThere is established in the Treasury of the
				United States a trust fund to be known as the ‘Deficit Reduction Trust Fund’,
				consisting of such amounts as may be appropriated or credited to the Deficit
				Reduction Trust Fund as provided in this section.
							(b)TransfersThere are hereby appropriated to the
				Deficit Reduction Trust Fund amounts equivalent to 25 percent of all OCS
				Receipts, as defined in section 9(i)(8) of the Outer Continental Shelf Lands
				Act (43 U.S.C. 1338), that are derived from leases under that Act on tracts
				that would not have been available for leasing prior to the enactment of the
				Grow American Supply Act and
				that would otherwise have been deposited in the General Fund of the Treasury
				and not allocated to any other specific use.
							(c)ExpendituresAmounts
				in the Deficit Reduction Trust Fund shall be available as provided in
				appropriation Acts only for the purpose of reducing the Federal
				debt.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such
			 subchapter is amended by adding at the end the following new item:
					
						
							9511. Deficit Reduction Trust
				Fund.
						
						.
				8.Review of outer
			 Continental Shelf exploration plansSubsections (c) and (d) of section 11 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1340) are amended to read as
			 follows:
			
				(c)Plan Review;
				Plan Provisions
					(1)Except as
				otherwise provided in this Act, prior to commencing exploration pursuant to any
				oil and gas lease issued or maintained under this Act, the holder thereof shall
				submit an exploration plan (hereinafter in this section referred to as a
				plan) to the Secretary for review which shall include all
				information and documentation required under paragraphs (2) and (3). The
				Secretary shall review the plan for completeness within 10 days of submission.
				If the Secretary finds that the plan is not complete, the Secretary shall
				notify the lessee with a detailed explanation and require such modifications of
				such plan as are necessary to achieve completeness. The Secretary shall have 10
				days to review a modified plan for completeness. Such plan may apply to more
				than one lease held by a lessee in any one region of the outer Continental
				Shelf, or by a group of lessees acting under a unitization, pooling, or
				drilling agreement, and the lessee shall certify that such plan is consistent
				with the terms of the lease and is consistent with all statutory and regulatory
				requirements in effect on the date of issuance of the lease, and any
				regulations promulgated under this Act to the conservation of resources after
				the date of lease issuances. The Secretary shall have 30 days from the date the
				plan is deemed complete to conduct a review of the plan. If the Secretary finds
				the plan is not consistent with the lease and all such statutory and regulatory
				requirements, the Secretary shall notify the lessee with a detailed explanation
				of such modifications of such plan as are necessary to achieve compliance. The
				Secretary shall have 30 days to review any modified plan submitted by the
				lessee. The lessee shall not take any action under the exploration plan within
				the 30-day review period, or thereafter until the plan has been modified to
				achieve compliance as so notified.
					(2)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				which the Secretary may by regulation require—
						(A)a schedule of
				anticipated exploration activities to be undertaken;
						(B)a description of
				equipment to be used for such activities;
						(C)the general
				location of each well to be drilled; and
						(D)such other
				information deemed pertinent by the Secretary.
						(3)The Secretary may,
				by regulation, require that such plan be accompanied by a general statement of
				development and production intentions which shall be for planning purposes only
				and which shall not be binding on any party.
					(d)Plan Revisions;
				Conduct of Exploration Activities
					(1)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in subsection (c) of this section.
					(2)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan or a revised plan which has been submitted to and reviewed by
				the
				Secretary.
					.
		9.Reservation of
			 lands and rightsSection 12 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1341) is amended—
			(1)in subsection (a)
			 by adding at the end the following: The President may partially or
			 completely revise or revoke any prior withdrawal made by the President under
			 the authority of this section. The President may not revise or revoke a
			 withdrawal that is extended by a State under subsection (h), nor may the
			 President withdraw from leasing any area for which a State failed to prohibit,
			 or petition to prohibit, leasing under subsection (g). Further, in the area of
			 the outer Continental Shelf more than 75 miles from any coastline, not more
			 than 25 percent of the acreage of any OCS Planning Area may be withdrawn from
			 leasing under this section at any point in time. A withdrawal by the President
			 may be for a term not to exceed 5 years. Except when otherwise provided by law,
			 when considering potential uses of the outer Continental Shelf, to the maximum
			 extent possible, the President shall accommodate competing interests and
			 potential uses.; and
			(2)by adding at the
			 end the following:
				
					(g)Availability for
				Leasing Within Certain Areas of the Outer Continental Shelf
						(1)Prohibition
				against leasing
							(A)Unavailable for
				leasing without state requestExcept as otherwise provided in
				this subsection, from and after the date of enactment of the
				Grow American Supply Act, the
				Secretary shall not offer for leasing for oil and gas, or natural gas, any area
				within 35 miles of the coastline that was withdrawn from disposition by leasing
				in the Atlantic OCS Region or the Pacific OCS Region, or the Gulf of Mexico OCS
				Region Eastern Planning Area, as depicted on the maps referred to in this
				subparagraph, under the Memorandum on Withdrawal of Certain Areas of the
				United States Outer Continental Shelf from Leasing Disposition, 34
				Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or any area within 35 miles
				of the coastline not withdrawn from leasing under that Memorandum that is
				included within the territorial waters and Exclusive Economic Zone adjacent to
				the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
				Islands, the Virgin Islands, American Samoa, Guam, and the other Territories of
				the United States, or any area within 35 miles of the coastline within the
				Florida Straits Planning Area as indicated on the map entitled Atlantic
				OCS Region State Adjacent Zones and OCS Planning Areas, which is dated
				September 2005 and on file in the Office of the Director, Minerals Management
				Service.
							(B)Areas between 35
				and 75 miles from the coastlineUnless an Adjacent State
				petitions under subsection (h) within one year after the date of enactment of
				the Grow American Supply Act
				for natural gas leasing or within three years after date of enactment for oil
				and gas leasing, the Secretary shall offer for leasing any area more than 35
				miles but less than 75 miles from the coastline that was withdrawn from
				disposition by leasing in the Atlantic OCS Region, the Pacific OCS Region, or
				the Gulf of Mexico OCS Region Eastern Planning Area, as depicted on the maps
				referred to in this subparagraph, under the Memorandum on Withdrawal of
				Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, or
				any area more than 35 miles but less than 75 miles of the coastline not
				withdrawn under that Memorandum that is included within the Exclusive Economic
				Zone adjacent to the Commonwealth of Puerto Rico, the Commonwealth of the
				Northern Mariana Islands, the Virgin Islands, American Samoa, Guam, and the
				other Territories of the United States, or any area more than 35 miles but less
				than 75 miles of the coastline within the Florida Straits Planning Area as
				indicated on the map entitled Atlantic OCS Region State Adjacent Zones
				and OCS Planning Areas, which is dated September 2005 and on file in
				the Office of the Director, Minerals Management Service.
							(2)Revocation of
				withdrawalThe provisions of the Memorandum on Withdrawal
				of Certain Areas of the United States Outer Continental Shelf from Leasing
				Disposition, 34 Weekly Comp. Pres. Doc. 1111, dated June 12, 1998, are
				hereby revoked and are no longer in effect. Any area in the OCS withdrawn from
				leasing may be leased, and thereafter developed and produced by the lessee
				using extended reach or similar drilling from a location on a leased area
				located in an area available for leasing.
						(3)Petition for
				leasing
							(A)In
				generalThe Governor of the State, upon enactment of a State
				statute providing for such, shall submit to the Secretary a petition requesting
				that the Secretary make available any area that is within the State’s Adjacent
				Zone, included within the provisions of paragraph (1), and that (i) is greater
				than 35 miles from any point on the coastline of a Neighboring State for the
				conduct of offshore leasing, pre-leasing, and related activities with respect
				to natural gas leasing; or (ii) is greater than 50 miles from any point on the
				coastline of a Neighboring State for the conduct of offshore leasing,
				pre-leasing, and related activities with respect to oil and gas leasing. The
				Adjacent State may also petition for leasing any other area within its Adjacent
				Zone if leasing is allowed in the similar area of the Adjacent Zone of the
				applicable Neighboring State, or if not allowed, if the Neighboring State,
				acting through its Governor, expresses its concurrence with the petition. The
				Secretary shall only consider such a petition upon making a finding that
				leasing is allowed in the similar area of the Adjacent Zone of the applicable
				Neighboring State or upon receipt of the concurrence of the Neighboring State.
				The date of receipt by the Secretary of such concurrence by the Neighboring
				State shall constitute the date of receipt of the petition for that area for
				which the concurrence applies.
							(B)Limitations on
				leasingIn its petition, a State with an Adjacent Zone that
				contains leased tracts may condition new leasing for oil and gas, or natural
				gas for tracts within 35 miles of the coastline by—
								(i)requiring a net
				reduction in the number of production platforms;
								(ii)requiring a net
				increase in the average distance of production platforms from the
				coastline;
								(iii)limiting
				permanent surface occupancy on new leases to areas that are more than 10 miles
				from the coastline;
								(iv)limiting some
				tracts to being produced from shore or from platforms located on other tracts;
				or
								(v)other conditions
				that the Adjacent State may deem appropriate as long as the Secretary does not
				determine that production is made economically or technically impracticable or
				otherwise impossible.
								(C)Action by
				secretaryNot later than 90 days after receipt of a petition
				under subparagraph (A), the Secretary shall approve the petition, unless the
				Secretary determines that leasing the area would probably cause serious harm or
				damage to the marine resources of the State’s Adjacent Zone. Prior to approving
				the petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of leasing in the area included
				within the scope of the petition.
							(D)Failure to
				actIf the Secretary fails to approve or deny a petition in
				accordance with subparagraph (C) the petition shall be considered to be
				approved 90 days after receipt of the petition.
							(E)Amendment of the
				5-year leasing programNotwithstanding section 18, within 180
				days of the approval of a petition under subparagraph (C) or (D), after the
				expiration of the time limits in paragraph (1)(B), and within 180 days after
				the date of enactment of the Grow American
				Supply Act for the areas made available for leasing under
				paragraph (2), the Secretary shall amend the current 5-Year Outer Continental
				Shelf Oil and Gas Leasing Program to include a lease sale or sales for at least
				75 percent of the associated areas, unless there are, from the date of
				approval, expiration of such time limits, or enactment, as applicable, fewer
				than 12 months remaining in the current 5-Year Leasing Program in which case
				the Secretary shall include the associated areas within lease sales under the
				next 5-Year Leasing Program. For purposes of amending the 5-Year Program in
				accordance with this section, further consultations with States shall not be
				required. For purposes of this section, an environmental assessment performed
				under the provisions of the National Environmental Policy Act of 1969 to assess
				the effects of approving the petition shall be sufficient to amend the 5-Year
				Leasing Program.
							(h)Option To Extend
				Withdrawal From Leasing Within Certain Areas of the Outer Continental
				ShelfA State, through enactment of a State statute, may extend
				for a period of time of up to 5 years for each extension the withdrawal from
				leasing for all or part of any area within the State’s Adjacent Zone located
				more than 35 miles, but less than 75 miles, from the coastline that is subject
				to subsection (g)(1)(B). A State may extend multiple times for any particular
				area but not more than once per calendar year for any particular area, may a
				State extend the withdrawal for an area to cause it to extend to a total of
				more than 5 years from the date of concurrence by the legislature. A State must
				prepare separate extensions, with enactment of separate State statutes, for oil
				and gas leasing and for natural gas leasing. An extension by a State may affect
				some areas to be withdrawn from all leasing and some areas to be withdrawn only
				from one type of leasing.
					(i)Effect of Other
				LawsAdoption by any Adjacent State of any constitutional
				provision, or enactment of any State statute, that has the effect, as
				determined by the Secretary, of restricting either the Governor or the
				Legislature, or both, from exercising full discretion related to subsection (g)
				or (h), or both, shall automatically (1) prohibit any sharing of OCS Receipts
				under this Act with the Adjacent State, and its coastal political subdivisions,
				and (2) prohibit the Adjacent State from exercising any authority under
				subsection (h), for the duration of the restriction. The Secretary shall make
				the determination of the existence of such restricting constitutional provision
				or State statute within 30 days of a petition by any outer Continental Shelf
				lessee or any State.
					(j)Prohibition on
				Leasing East of the Military Mission Line
						(1)Notwithstanding
				any other provision of law, from and after the date of enactment of the
				Grow American Supply Act, prior
				to January 1, 2022, no area of the outer Continental Shelf located in the Gulf
				of Mexico east of the military mission line may be offered for leasing for oil
				and gas or natural gas unless a waiver is issued by the Secretary of Defense.
				If such a waiver is granted, 50 percent of the OCS Receipts from a lease within
				such area issued because of such waiver shall be paid under section 9 and the
				other 50 percent shall be paid annually to the National Guards of all States,
				allocated by the Secretary among the States on a per capita basis using the
				entire population of such States.
						(2)In this
				subsection, the term military mission line means a line located at
				86 degrees, 41 minutes West Longitude, and extending south from the coast of
				Florida to the outer boundary of United States exclusive economic zone in the
				Gulf of
				Mexico.
						.
			10.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
			(1)in subsection (a),
			 by adding at the end of paragraph (3) the following: The Secretary
			 shall, in each 5-year program, include lease sales that when viewed as a whole
			 propose to offer for oil and gas or natural gas leasing at least 75 percent of
			 the available unleased acreage within each OCS Planning Area. Available
			 unleased acreage is that portion of the outer Continental Shelf that is not
			 under lease at the time of the proposed lease sale, and has not otherwise been
			 made unavailable for leasing by law.;
			(2)in subsection (c),
			 by striking so much as precedes paragraph (3) and inserting the
			 following:
				
					(c)(1)During the preparation
				of any proposed leasing program under this section, the Secretary shall
				consider and analyze leasing throughout the entire outer Continental Shelf
				without regard to any other law affecting such leasing. During this preparation
				the Secretary shall invite and consider suggestions from any interested Federal
				agency, including the Attorney General, in consultation with the Federal Trade
				Commission, and from the Governor of any coastal State. The Secretary may also
				invite or consider any suggestions from the executive of any local government
				in a coastal State that have been previously submitted to the Governor of such
				State, and from any other person. Further, the Secretary shall consult with the
				Secretary of Defense regarding military operational needs in the outer
				Continental Shelf. The Secretary shall work with the Secretary of Defense to
				resolve any conflicts that might arise regarding offering any area of the outer
				Continental Shelf for oil and gas or natural gas leasing. If the Secretaries
				are not able to resolve all such conflicts, any unresolved issues shall be
				elevated to the President for resolution.
						(2)After the consideration and analysis
				required by paragraph (1), including the consideration of the suggestions
				received from any interested Federal agency, the Federal Trade Commission, the
				Governor of any coastal State, any local government of a coastal State, and any
				other person, the Secretary shall publish in the Federal Register a proposed
				leasing program accompanied by a draft environmental impact statement prepared
				pursuant to the National Environmental Policy Act of 1969. After the publishing
				of the proposed leasing program and during the comment period provided for on
				the draft environmental impact statement, the Secretary shall submit a copy of
				the proposed program to the Governor of each affected State for review and
				comment. The Governor may solicit comments from those executives of local
				governments in the Governor’s State that the Governor, in the discretion of the
				Governor, determines will be affected by the proposed program. If any comment
				by such Governor is received by the Secretary at least 15 days prior to
				submission to the Congress pursuant to paragraph (3) and includes a request for
				any modification of such proposed program, the Secretary shall reply in
				writing, granting or denying such request in whole or in part, or granting such
				request in such modified form as the Secretary considers appropriate, and
				stating the Secretary’s reasons therefor. All such correspondence between the
				Secretary and the Governor of any affected State, together with any additional
				information and data relating thereto, shall accompany such proposed program
				when it is submitted to the Congress.
						;
				and
			(3)by adding at the
			 end the following:
				
					(i)Projection of
				State Adjacent Zone Resources and State and Local Government Shares of OCS
				ReceiptsConcurrent with the publication of the scoping notice at
				the beginning of the development of each 5-Year Outer Continental Shelf Oil and
				Gas Leasing Program, or as soon thereafter as possible, the Secretary
				shall—
						(1)provide to each
				Adjacent State a current estimate of proven and potential oil and gas resources
				located within the State’s Adjacent Zone; and
						(2)provide to each
				Adjacent State, and coastal political subdivisions thereof, a best-efforts
				projection of the OCS Receipts that the Secretary expects will be shared with
				each Adjacent State, and its coastal political subdivisions, using the
				assumption that the unleased tracts within the State’s Adjacent Zone are fully
				made available for leasing, including long-term projected OCS Receipts. In
				addition, the Secretary shall include a macroeconomic estimate of the impact of
				such leasing on the national economy and each State’s economy, including
				investment, jobs, revenues, personal income, and other
				categories.
						.
			11.Coordination
			 with Adjacent StatesSection
			 19 of the Outer Continental Shelf Lands Act (43 U.S.C. 1345) is amended—
			(1)in subsection (a)
			 in the first sentence by inserting , for any tract located within the
			 Adjacent State’s Adjacent Zone, after government;
			 and
			(2)by adding the
			 following:
				
					(f)(1)No Federal agency may
				permit or otherwise approve, without the concurrence of the Adjacent State, the
				construction of a crude oil or petroleum products (or both) pipeline within the
				part of the Adjacent State’s Adjacent Zone that is withdrawn from oil and gas
				or natural gas leasing, except that such a pipeline may be approved, without
				such Adjacent State’s concurrence, to pass through such Adjacent Zone if at
				least 50 percent of the production projected to be carried by the pipeline
				within its first 10 years of operation is from areas of the Adjacent State’s
				Adjacent Zone.
						(2)No State may prohibit the
				construction within its Adjacent Zone or its State waters of a natural gas
				pipeline that will transport natural gas produced from the outer Continental
				Shelf. However, an Adjacent State may prevent a proposed natural gas pipeline
				landing location if it proposes two alternate landing locations in the Adjacent
				State, acceptable to the Adjacent State, located within 50 miles on either side
				of the proposed landing
				location.
						.
			12.Environmental
			 studiesSection 20(d) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1346) is amended—
			(1)by inserting
			 (1) after (d); and
			(2)by adding at the
			 end the following:
				
					(2)For all programs, lease sales,
				leases, and actions under this Act, the following shall apply regarding the
				application of the National Environmental Policy Act of 1969:
						(A)Granting or directing lease
				suspensions and the conduct of all preliminary activities on outer Continental
				Shelf tracts, including seismic activities, are categorically excluded from the
				need to prepare either an environmental assessment or an environmental impact
				statement, and the Secretary shall not be required to analyze whether any
				exceptions to a categorical exclusion apply for activities conducted under the
				authority of this Act.
						(B)The environmental impact statement
				developed in support of each 5-year oil and gas leasing program provides the
				environmental analysis for all lease sales to be conducted under the program
				and such sales shall not be subject to further environmental analysis.
						(C)Exploration plans shall not be subject
				to any requirement to prepare an environmental impact statement, and the
				Secretary may find that exploration plans are eligible for categorical
				exclusion due to the impacts already being considered within an environmental
				impact statement or due to mitigation measures included within the plan.
						(D)Within each OCS Planning Area, after
				the preparation of the first development and production plan environmental
				impact statement for a leased tract within the Area, future development and
				production plans for leased tracts within the Area shall only require the
				preparation of an environmental assessment unless the most recent development
				and production plan environmental impact statement within the Area was
				finalized more than 10 years prior to the date of the approval of the plan, in
				which case an environmental impact statement shall be
				required.
						.
			13.Review of outer
			 Continental Shelf development and production plansSection
			 25 of the Outer Continental Shelf Lands Act (43 U.S.C. 1351(a)) is amended to
			 read as follows:
			
				25.Review of outer
				Continental Shelf development and production plans
					(a)Development and
				Production Plans; Submission to Secretary; Statement of Facilities and
				Operation; Submission to Governors of Affected States and Local
				Governments
						(1)Prior to
				development and production pursuant to an oil and gas lease issued on or after
				September 18, 1978, for any area of the outer Continental Shelf, or issued or
				maintained prior to September 18, 1978, for any area of the outer Continental
				Shelf, with respect to which no oil or gas has been discovered in paying
				quantities prior to September 18, 1978, the lessee shall submit a development
				and production plan (hereinafter in this section referred to as a
				plan) to the Secretary for review.
						(2)A plan shall be
				accompanied by a statement describing all facilities and operations, other than
				those on the outer Continental Shelf, proposed by the lessee and known by the
				lessee (whether or not owned or operated by such lessee) that will be
				constructed or utilized in the development and production of oil or gas from
				the lease area, including the location and site of such facilities and
				operations, the land, labor, material, and energy requirements associated with
				such facilities and operations, and all environmental and safety safeguards to
				be implemented.
						(3)Except for any
				privileged or proprietary information (as such term is defined in regulations
				issued by the Secretary), the Secretary, within 30 days after receipt of a plan
				and statement, shall—
							(A)submit such plan
				and statement to the Governor of any affected State, and upon request to the
				executive of any affected local government; and
							(B)make such plan and
				statement available to any appropriate interstate regional entity and the
				public.
							(b)Development and
				Production Activities in Accordance With Plan as Lease
				RequirementAfter the date of enactment of the
				Grow American Supply Act, no
				oil and gas lease may be issued pursuant to this Act in any region of the outer
				Continental Shelf, unless such lease requires that development and production
				activities be carried out in accordance with a plan that complies with the
				requirements of this section. This section shall also apply to leases that do
				not have an approved development and production plan as of the date of
				enactment of the Grow American Supply
				Act.
					(c)Scope and
				Contents of PlanA plan may apply to more than one oil and gas
				lease, and shall set forth, in the degree of detail established by regulations
				issued by the Secretary—
						(1)the general work
				to be performed;
						(2)a description of
				all facilities and operations located on the outer Continental Shelf that are
				proposed by the lessee or known by the lessee (whether or not owned or operated
				by such lessee) to be directly related to the proposed development, including
				the location and size of such facilities and operations, and the land, labor,
				material, and energy requirements associated with such facilities and
				operations;
						(3)the environmental
				safeguards to be implemented on the outer Continental Shelf and how such
				safeguards are to be implemented;
						(4)all safety
				standards to be met and how such standards are to be met;
						(5)an expected rate
				of development and production and a time schedule for performance; and
						(6)such other relevant
				information as the Secretary may by regulation require.
						(d)Completeness
				Review of the Plan
						(1)Prior to
				commencing any activity under a development and production plan pursuant to any
				oil and gas lease issued or maintained under this Act, the lessee shall certify
				that the plan is consistent with the terms of the lease and that it is
				consistent with all statutory and regulatory requirements in effect on the date
				of issuance of the lease, and any regulations promulgated under this Act
				related to the conservation of resources after the date of lease issuance. The
				plan shall include all required information and documentation required under
				subsection (c).
						(2)The Secretary shall
				review the plan for completeness within 30 days of submission. If the Secretary
				finds that the plan is not complete, the Secretary shall notify the lessee with
				a detailed explanation of such modifications of such plan as are necessary to
				achieve completeness. The Secretary shall have 30 days to review a modified
				plan for completeness.
						(e)Review for
				Consistency of the Plan
						(1)After a
				determination that a plan is complete, the Secretary shall have 120 days to
				conduct a review of the plan, to ensure that it is consistent with the terms of
				the lease, and that it is consistent with all such statutory and regulatory
				requirements applicable to the lease. The review shall ensure that the plan is
				consistent with lease terms, and statutory and regulatory requirements
				applicable to the lease, related to national security or national defense,
				including any military operating stipulations or other restrictions. The
				Secretary shall seek the assistance of the Department of Defense in the conduct
				of the review of any plan prepared under this section for a lease containing
				military operating stipulations or other restrictions and shall accept the
				assistance of the Department of Defense in the conduct of the review of any
				plan prepared under this section for any other lease when the Secretary of
				Defense requests an opportunity to participate in the review. If the Secretary
				finds that the plan is not consistent, the Secretary shall notify the lessee
				with a detailed explanation of such modifications of such plan as are necessary
				to achieve consistency.
						(2)The Secretary
				shall have 120 days to review a modified plan.
						(3)The lessee shall
				not conduct any activities under the plan during any 120-day review period, or
				thereafter until the plan has been modified to achieve compliance as so
				notified.
						(4)After review by
				the Secretary provided for by this section, a lessee may operate pursuant to
				the plan without further review or approval by the Secretary.
						(f)Review of
				Revision of the Approved PlanThe lessee may submit to the
				Secretary any revision of a plan if the lessee determines that such revision
				will lead to greater recovery of oil and natural gas, improve the efficiency,
				safety, and environmental protection of the recovery operation, is the only
				means available to avoid substantial economic hardship to the lessee, or is
				otherwise not inconsistent with the provisions of this Act, to the extent such
				revision is consistent with protection of the human, marine, and coastal
				environments. The process to be used for the review of any such revision shall
				be the same as that set forth in subsections (d) and (e).
					(g)Cancellation of
				Lease on Failure To Submit Plan or Comply With a PlanWhenever
				the owner of any lease fails to submit a plan in accordance with regulations
				issued under this section, or fails to comply with a plan, the lease may be
				canceled in accordance with section 5(c) and (d). Termination of a lease
				because of failure to comply with a plan, including required modifications or
				revisions, shall not entitle a lessee to any compensation.
					(h)Production and
				Transportation of Natural Gas; Submission of Plan to Federal Energy Regulatory
				Commission; Impact StatementIf any development and production
				plan submitted to the Secretary pursuant to this section provides for the
				production and transportation of natural gas, the lessee shall
				contemporaneously submit to the Federal Energy Regulatory Commission that
				portion of such plan that relates to the facilities for transportation of
				natural gas. The Secretary and the Federal Energy Regulatory Commission shall
				agree as to which of them shall prepare an environmental impact statement
				pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
				seq.) applicable to such portion of such plan, or conduct studies as to the
				effect on the environment of implementing it. Thereafter, the findings and
				recommendations by the agency preparing such environmental impact statement or
				conducting such studies pursuant to such agreement shall be adopted by the
				other agency, and such other agency shall not independently prepare another
				environmental impact statement or duplicate such studies with respect to such
				portion of such plan, but the Federal Energy Regulatory Commission, in
				connection with its review of an application for a certificate of public
				convenience and necessity applicable to such transportation facilities pursuant
				to section 7 of the Natural Gas Act (15 U.S.C. 717f), may prepare such
				environmental studies or statement relevant to certification of such
				transportation facilities as have not been covered by an environmental impact
				statement or studies prepared by the Secretary. The Secretary, in consultation
				with the Federal Energy Regulatory Commission, shall promulgate rules to
				implement this subsection, but the Federal Energy Regulatory Commission shall
				retain sole authority with respect to rules and procedures applicable to the
				filing of any application with the Commission and to all aspects of the
				Commission’s review of, and action on, any such
				application.
					.
		14.Termination of
			 effect of laws prohibiting the spending of appropriated funds for certain
			 purposesAll provisions of
			 existing Federal law prohibiting the spending of appropriated funds to conduct
			 oil and natural gas leasing and preleasing activities, or to issue a lease to
			 any person, for any area of the outer Continental Shelf shall have no force or
			 effect.
		15.Outer
			 Continental Shelf incompatible use
			(a)In
			 generalNo Federal agency may permit construction or operation
			 (or both) of any facility, or designate or maintain a restricted transportation
			 corridor or operating area on the Federal outer Continental Shelf or in State
			 waters, that will be incompatible with, as determined by the Secretary of the
			 Interior, oil and gas or natural gas leasing and substantially full exploration
			 and production of tracts that are geologically prospective for oil or natural
			 gas (or both).
			(b)ExceptionsSubsection
			 (a) shall not apply to any facility, transportation corridor, or operating area
			 the construction, operation, designation, or maintenance of which is or will
			 be—
				(1)located in an area
			 of the outer Continental Shelf that is unavailable for oil and gas or natural
			 gas leasing by operation of Federal law;
				(2)used for a
			 military readiness activity (as defined in section 315(f) of Public Law
			 107–314; 16 U.S.C. 703 note); or
				(3)required in the
			 national interest, as determined by the President.
				16.Repurchase of
			 certain leases
			(a)Authority To
			 repurchase and cancel certain leasesThe Secretary of the
			 Interior shall repurchase and cancel any Federal oil and gas, geothermal, coal,
			 oil shale, tar sands, or other mineral lease, whether onshore or offshore, but
			 not including any outer Continental Shelf oil and gas leases that were subject
			 to litigation in the Court of Federal Claims on January 1, 2008, if the
			 Secretary finds that such lease qualifies for repurchase and cancellation under
			 the regulations authorized by this section.
			(b)RegulationsNot
			 later than 365 days after the date of enactment of this Act, the Secretary
			 shall publish a final regulation stating the conditions under which a lease
			 referred to in subsection (a) would qualify for repurchase and cancellation,
			 and the process to be followed regarding repurchase and cancellation. Such
			 regulation shall include, but not be limited to, the following:
				(1)The Secretary
			 shall repurchase and cancel a lease after written request by the lessee upon a
			 finding by the Secretary that—
					(A)a request by the
			 lessee for a required permit or other approval complied with applicable law,
			 except the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), and
			 terms of the lease, and such permit or other approval was denied;
					(B)a Federal agency
			 failed to act on a request by the lessee for a required permit, other approval,
			 or administrative appeal within a regulatory or statutory timeframe associated
			 with the requested action, whether advisory or mandatory, or if none, within
			 180 days; or
					(C)a Federal agency
			 attached a condition of approval, without agreement by the lessee, to a
			 required permit or other approval if such condition of approval was not
			 mandated by Federal statute or regulation in effect on the date of lease
			 issuance, or was not specifically allowed under the terms of the lease.
					(2)A
			 lessee shall not be required to exhaust administrative remedies regarding a
			 permit request, administrative appeal, or other required request for approval
			 for the purposes of this section.
				(3)The Secretary
			 shall make a final agency decision on a request by a lessee under this section
			 within 180 days of request.
				(4)Compensation to a
			 lessee to repurchase and cancel a lease under this section shall be the amount
			 that a lessee would receive in a restitution case for a material breach of
			 contract.
				(5)Compensation shall
			 be in the form of a check or electronic transfer from the Department of the
			 Treasury from funds deposited into miscellaneous receipts under the authority
			 of the same Act that authorized the issuance of the lease being
			 repurchased.
				(6)Failure of the
			 Secretary to make a final agency decision on a request by a lessee under this
			 section within 180 days of request shall result in a 10 percent increase in the
			 compensation due to the lessee if the lease is ultimately repurchased.
				(c)No
			 PrejudiceThis section shall not be interpreted to prejudice any
			 other rights that the lessee would have in the absence of this section.
			17.Offsite
			 environmental mitigationNotwithstanding any other provision of law,
			 any person conducting activities under the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Geothermal Steam Act (30 U.S.C. 1001 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Weeks Act (16
			 U.S.C. 552 et seq.), the General Mining Act of 1872 (30 U.S.C. 22 et seq.), the
			 Materials Act of 1947 (30 U.S.C. 601 et seq.), or the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.), may in satisfying any mitigation
			 requirements associated with such activities propose mitigation measures on a
			 site away from the area impacted and the Secretary of the Interior shall accept
			 these proposed measures if the Secretary finds that they generally achieve the
			 purposes for which mitigation measures appertained.
		18.Regulation of
			 onshore surface-disturbing activitiesSection 17(g) of the Mineral Leasing Act (30
			 U.S.C. 226(g)) is amended to read as follows:
			
				(g)Regulation of
				Surface-Disturbing Activities
					(1)Regulation of
				surface-disturbing activitiesThe Secretary of the Interior, or
				for National Forest lands, the Secretary of Agriculture, shall regulate all
				surface-disturbing activities conducted pursuant to any lease issued under this
				Act, and shall determine reclamation and other actions as required in the
				interest of conservation of surface resources.
					(2)Submission of
				exploration plan; completion review; compliance review
						(A)Prior to beginning
				oil and gas exploration activities, a lessee shall submit an exploration plan
				to the Secretary of the Interior for review.
						(B)The Secretary
				shall review the plan for completeness within 10 days of submission.
						(C)In the event the
				exploration plan is determined to be incomplete, the Secretary shall notify the
				lessee in writing and specify the items or information needed to complete the
				exploration plan.
						(D)The Secretary
				shall have 10 days to review any modified exploration plan submitted by the
				lessee.
						(E)To be deemed
				complete, an exploration plan shall include, in the degree of detail to be
				determined by the Secretary by rule or regulation—
							(i)a
				drilling plan containing a description of the drilling program;
							(ii)the surface and
				projected completion zone location;
							(iii)pertinent
				geologic data;
							(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
							(v)a
				schedule of anticipated exploration activities to be undertaken;
							(vi)a
				description of equipment to be used for such activities;
							(vii)a certification
				from the lessee stating that the exploration plan complies with all lease,
				regulatory and statutory requirements in effect on the date of the issuance of
				the lease and any regulations promulgated after the date of lease issuance
				related to the conservation of resources;
							(viii)evidence that
				the lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
							(ix)a
				plan that details the complete and timely reclamation of the lease tract;
				and
							(x)such other
				relevant information as the Secretary may by regulation require.
							(F)Upon a
				determination that the exploration plan is complete, the Secretary shall have
				30 days from the date the plan is deemed complete to conduct a review of the
				plan.
						(G)If the Secretary
				finds the exploration plan is not consistent with all statutory and regulatory
				requirements described in subparagraph (E)(vii), the Secretary shall notify the
				lessee with a detailed explanation of such modifications of the exploration
				plan as are necessary to achieve compliance.
						(H)The lessee shall
				not take any action under the exploration plan within a 30-day review period,
				or thereafter until the plan has been modified to achieve compliance as so
				notified.
						(I)After review by
				the Secretary provided by this subsection, a lessee may operate pursuant to the
				plan without further review or approval by the Secretary.
						(3)Plan revisions;
				conduct of exploration activities
						(A)If a significant
				revision of an exploration plan under this subsection is submitted to the
				Secretary, the process to be used for the review of such revision shall be the
				same as set forth in paragraph (1) of this subsection.
						(B)All exploration
				activities pursuant to any lease shall be conducted in accordance with an
				exploration plan that has been submitted to and reviewed by the Secretary or a
				revision of such plan.
						(4)Submission of
				development and production plan; completeness review; compliance
				review
						(A)Prior to beginning
				oil and gas development and production activities, a lessee shall submit a
				development and exploration plan to the Secretary of the Interior. Upon
				submission, such plans shall be subject to a review for completeness.
						(B)The Secretary
				shall review the plan for completeness within 30 days of submission.
						(C)In the event a
				development and production plan is determined to be incomplete, the Secretary
				shall notify the lessee in writing and specify the items or information needed
				to complete the plan.
						(D)The Secretary
				shall have 30 days to review for completeness any modified development and
				production plan submitted by the lessee.
						(E)To be deemed
				complete, a development and production plan shall include, in the degree of
				detail to be determined by the Secretary by rule or regulation—
							(i)a
				drilling plan containing a description of the drilling program;
							(ii)the surface and
				projected completion zone location;
							(iii)pertinent geologic
				data;
							(iv)expected hazards,
				and proposed mitigation measures to address such hazards;
							(v)a
				statement describing all facilities and operations proposed by the lessee and
				known by the lessee (whether or not owned or operated by such lessee) that
				shall be constructed or utilized in the development and production of oil or
				gas from the leases areas, including the location and site of such facilities
				and operations, the land, labor, material, and energy requirements associated
				with such facilities and operations;
							(vi)the general work
				to be performed;
							(vii)the
				environmental safeguards to be implemented in connection with the development
				and production and how such safeguards are to be implemented;
							(viii)all safety
				standards to be met and how such standards are to be met;
							(ix)an expected rate
				of development and production and a time schedule for performance;
							(x)a
				certification from the lessee stating that the development and production plan
				complies with all lease, regulatory, and statutory requirements in effect on
				the date of issuance of the lease, and any regulations promulgated after the
				date of lease issuance related to the conservation of resources;
							(xi)evidence that the
				lessee has secured an adequate bond, surety, or other financial arrangement
				prior to commencement of any surface disturbing activity;
							(xii)a plan that
				details the complete and timely reclamation of the lease tract; and
							(xiii)such other
				relevant information as the Secretary may by regulation require.
							(F)Upon a
				determination that the development and production plan is complete, the
				Secretary shall have 120 days from the date the plan is deemed complete to
				conduct a review of the plan.
						(G)If the Secretary
				finds the development and production plan is not consistent with all statutory
				and regulatory requirements described in subparagraph (E)(x), the Secretary
				shall notify the lessee with a detailed explanation of such modifications of
				the development and production plan as are necessary to achieve
				compliance.
						(H)The lessee shall
				not take any action under the development and production plan within a 120 day
				review period, or thereafter until the plan has been modified to achieve
				compliance as so notified.
						(5)Plan revisions;
				conduct of development and production activities
						(A)If a significant
				revision of a development and production plan under this subsection is
				submitted to the Secretary, the process to be used for the review of such
				revision shall be the same as set forth in paragraph (4) of this
				subsection.
						(B)All development
				and production activities pursuant to any lease shall be conducted in
				accordance with a development and production plan that has been submitted to
				and reviewed by the Secretary or a revision of such plan.
						(6)Cancellation of
				lease on failure to submit plan or comply with approved
				planWhenever the owner of any lease fails to submit a plan in
				accordance with regulations issued under this section, or fails to comply with
				a plan, the lease may be canceled in accordance with section 31. Termination of
				a lease because of failure to comply with a plan, including required
				modifications or revisions, shall not entitle a lessee to any
				compensation.
					.
		19.Authority to use
			 decommissioned offshore oil and gas platforms and other facilities for
			 artificial reef, scientific research, or other uses
			(a)Short
			 TitleThis section may be cited as the Rigs to Reefs Act of 2009.
			(b)In
			 GeneralThe Outer Continental Shelf Lands Act (43 U.S.C. 1301 et
			 seq.) is amended by inserting after section 9 the following:
				
					10.Use of
				decommissioned offshore oil and gas platforms and other facilities for
				artificial reef, scientific research, or other uses
						(a)In
				GeneralThe Secretary shall issue regulations under which the
				Secretary may authorize use of an offshore oil and gas platform or other
				facility that is decommissioned from service for oil and gas purposes for an
				artificial reef, scientific research, or any other use authorized under section
				8(p) or any other applicable Federal law.
						(b)Transfer
				RequirementsThe Secretary shall not allow the transfer of a
				decommissioned offshore oil and gas platform or other facility to another
				person unless the Secretary is satisfied that the transferee is sufficiently
				bonded, endowed, or otherwise financially able to fulfill its obligations,
				including but not limited to—
							(1)ongoing maintenance
				of the platform or other facility;
							(2)any liability
				obligations that might arise;
							(3)removal of the
				platform or other facility if determined necessary by the Secretary; and
							(4)any other
				requirements and obligations that the Secretary may deem appropriate by
				regulation.
							(c)Plugging and
				abandonmentThe Secretary shall ensure that plugging and
				abandonment of wells is accomplished at an appropriate time.
						(d)Potential To
				petition To opt-out of regulationsAn Adjacent State acting
				through a resolution of its legislature, with concurrence of its Governor, may
				preliminarily petition to opt-out of the application of regulations promulgated
				under this section to platforms and other facilities located in the area of its
				Adjacent Zone within 12 miles of the coastline. Upon receipt of the preliminary
				petition, the Secretary shall complete an environmental assessment that
				documents the anticipated environmental effects of approving the petition. The
				Secretary shall provide the environmental assessment to the State, which then
				has the choice of no action or confirming its petition by further action of its
				legislature, with the concurrence of its Governor. The Secretary is authorized
				to except such area from the application of such regulations, and shall approve
				any confirmed petition.
						(e)Limitation on
				liabilityA person that had used an offshore oil and gas platform
				or other facility for oil and gas purposes and that no longer has any ownership
				or control of the platform or other facility shall not be liable under Federal
				law for any costs or damages arising from such platform or other facility after
				the date the platform or other facility is used for any purpose under
				subsection (a), unless such costs or damages arise from—
							(1)use of the platform
				or other facility by the person for development or production of oil or gas;
				or
							(2)another act or
				omission of the person.
							(f)Other Leasing
				and Use Not AffectedThis section, and the use of any offshore
				oil and gas platform or other facility for any purpose under subsection (a),
				shall not affect—
							(1)the authority of
				the Secretary to lease any area under this Act; or
							(2)any activity
				otherwise authorized under this
				Act.
							.
			(c)Deadline for
			 RegulationsThe Secretary of the Interior shall issue regulations
			 under subsection (b) by not later than 180 days after the date of enactment of
			 this Act.
			(d)Study and Report
			 on Effects of Removal of PlatformsNot later than one year after
			 the date of enactment of this Act, the Secretary of the Interior, in
			 consultation with other Federal agencies as the Secretary deems advisable,
			 shall study and report to the Congress regarding how the removal of offshore
			 oil and gas platforms and other facilities from the outer Continental Shelf
			 would affect existing fish stocks and coral populations.
			20.OCS regional
			 headquartersNot later than
			 July 1, 2011, the Secretary of the Interior shall establish the headquarters
			 for the Atlantic OCS Region and the headquarters for the Pacific OCS Region
			 within a State bordering the Atlantic OCS Region and a State bordering the
			 Pacific OCS Region, respectively, from among the States bordering those
			 Regions, that petitions by no later than January 1, 2011, for leasing, for oil
			 and gas or natural gas, covering at least 40 percent of the area of its
			 Adjacent Zone within 75 miles of the coastline. Such Atlantic and Pacific OCS
			 Regions headquarters shall be located within 25 miles of the coastline and each
			 Minerals Management Service OCS regional headquarters shall be the permanent
			 duty station for all Minerals Management Service personnel that on a daily
			 basis spend on average 60 percent or more of their time in performance of
			 duties in support of the activities of the respective Region, except that the
			 Minerals Management Service may house regional inspection staff in other
			 locations. Each OCS Region shall each be led by a Regional Director who shall
			 be an employee within the Senior Executive Service.
		21.Oil shale and
			 tar sands amendments
			(a)Royalty Rates
			 for LeasesSection 369(o) of the Energy Policy Act of 2005
			 (Public Law 109–58; 119 Stat. 728; 42 U.S.C. 15927) is amended by designating
			 the existing language as (1), by redesignating the existing (1) and (2) as (A)
			 and (B), respectively, and by adding a new paragraph (2), as follows:
				
					(2)Default
				provisionsIn the absence of the issuance of regulations or other
				designation by the Secretary, the following shall be the royalties, fees,
				rentals, bonus provisions and other payments for research, development and
				demonstration leases, and commercial leases, issued under the authority of this
				section:
						(A)Royalty rates
				for commercial leases
							(i)Royalty
				ratesThe royalty rate for commercial leases shall be 10 per
				centum of the value of production at the first sale.
							(ii)ReductionThe
				royalty rate fixed in the lease shall be reduced up to 5 per centum as
				follows:
								(I)100 per centum of
				this amount if the lease is brought to first sustained production within 3
				years after issuance of the lease.
								(II)80 per centum of
				this amount if the lease is brought to first sustained production between 3 and
				4 years after issuance of the lease.
								(III)60 per centum of
				this amount if the lease is brought to first sustained production between 4 and
				5 years after issuance of the lease.
								(IV)40 per centum of
				this amount if the lease is brought to first sustained production between 5 and
				6 years after issuance of the lease.
								(V)20 per centum of
				this amount if the lease is brought to first sustained production between 6 and
				7 years after issuance of the lease.
								(B)Royalty rates
				for research, development, and demonstration leases
							(i)Royalty
				ratesThe royalty rate for research, development, and
				demonstration leases that have been converted to full-sized leases shall be 8
				percent of the value of production at the first sale.
							(ii)ReductionThe
				royalty rate fixed in the lease shall be reduced up to 3 per centum as
				follows:
								(I)100 per centum of
				this amount if the lease is brought to first sustained production within 3
				years after conversion to a full-sized lease.
								(II)80 per centum of
				this amount if the lease is brought to first sustained production between 3 and
				4 years after conversion to a full-sized lease.
								(III)60 per centum of
				this amount if the lease is brought to first sustained production between 4 and
				5 years after conversion to a full-sized lease.
								(IV)40 per centum of
				this amount if the lease is brought to first sustained production between 5 and
				6 years after conversion to a full-sized lease.
								(V)20 per centum of
				this amount if the lease is brought to first sustained production between 6 and
				7 years after conversion to a full-sized lease.
								(C)Other
				provisionsCommercial tracts shall be leased to the highest
				bidder based on sealed bids. The provisions for deposits, rentals, fees, and
				other matters shall be the same for commercial oil shale and tar sands leases
				as for oil and gas leases under the Mineral Leasing
				Act.
						.
			(b)Treatment of
			 ReceiptsSection 21 of the Mineral Leasing Act (30 U.S.C. 241) is
			 amended by adding at the end the following:
				
					(e)Receipts
						(1)In
				generalNotwithstanding the provisions of section 35, all funds
				received from and under an oil shale or tar sands lease shall be disposed of as
				provided in this subsection.
						(2)Disposition of
				receipts
							(A)DepositThe
				Secretary shall deposit into a separate account in the Treasury all receipts
				derived from any oil shale or tar sands lease.
							(B)Allocations to
				states and local political subdivisionsThe Secretary shall
				allocate 50 percent of the receipts deposited into the account established
				under subparagraph (A) to the State within the boundaries of which the leased
				lands are located, with a portion of that to be paid directly by the Secretary
				to the State’s local political subdivisions as provided in this
				paragraph.
							(C)Transmission of
				allocations
								(i)In
				generalNot later than the last business day of the month after
				the month in which the revenues were received, the Secretary shall
				transmit—
									(I)to each State
				two-thirds of such State’s allocations under subparagraph (B), and in
				accordance with clauses (ii) and (iii) to certain county-equivalent and
				municipal political subdivisions of such State a total of one-third of such
				State’s allocations under subparagraph (B), together with all accrued interest
				thereon; and
									(II)the remaining
				balance of such receipts deposited into the account that are not allocated
				under subparagraph (B), together with interest thereon, shall be transmitted to
				the miscellaneous receipts account of the Treasury, except that until a lease
				has been in production for 20 years 20 percent of such remaining balance
				derived from a lease shall be paid in accordance with subclause (I).
									(ii)Allocations to
				certain county-equivalent political subdivisionsThe Secretary
				shall under clause (i)(I) make equitable allocations of the receipts to
				county-equivalent political subdivisions that the Secretary determines are
				closely associated with the leasing and production of oil shale and tar sands,
				under a formula that the Secretary shall determine by regulation.
								(iii)Allocations to
				municipal political subdivisionsThe initial allocation to each
				county-equivalent political subdivision under clause (ii) shall be further
				allocated to the county-equivalent political subdivision and any municipal
				political subdivisions located partially or wholly within the boundaries of the
				county-equivalent political subdivision on an equitable basis under a formula
				that the Secretary shall determine by regulation.
								(D)Investment of
				depositsThe deposits in the Treasury account established under
				this section shall be invested by the Secretary of the Treasury in securities
				backed by the full faith and credit of the United States having maturities
				suitable to the needs of the account and yielding the highest reasonably
				available interest rates as determined by the Secretary of the Treasury.
							(E)Use of
				fundsA recipient of funds under this subsection may use the
				funds for any lawful purpose as determined by State law. Funds allocated under
				this subsection to States and local political subdivisions may be used as
				matching funds for other Federal programs without limitation. Funds allocated
				to local political subdivisions under this subsection may not be used in
				calculation of payments to such local political subdivisions under programs for
				payments in lieu of taxes or other similar programs.
							(F)No accounting
				requiredNo recipient of funds under this subsection shall be
				required to account to the Federal Government for the expenditure of such
				funds, except as otherwise may be required by law.
							(3)DefinitionsIn
				this subsection:
							(A)County-equivalent
				political subdivisionThe term county-equivalent political
				subdivision means a political jurisdiction immediately below the level
				of State government, including a county, parish, borough in Alaska, independent
				municipality not part of a county, parish, or borough in Alaska, or other
				equivalent subdivision of a State.
							(B)Municipal
				political subdivisionThe term municipal political
				subdivision means a municipality located within and part of a county,
				parish, borough in Alaska, or other equivalent subdivision of a
				State.
							.
			(c)Interagency
			 coordination and expeditious review of permitting process
				(1)Department of
			 Interior as Lead AgencyUpon written request of a prospective
			 applicant for Federal authorization to develop a proposed oil shale or tar
			 sands project, the Department shall act as the lead Federal agency for the
			 purposes of coordinating all applicable Federal authorizations and
			 environmental reviews. To the maximum extent practicable under applicable
			 Federal law, the Secretary shall coordinate this Federal authorization and
			 review process with any Indian tribes and State and local agencies responsible
			 for conducting any separate permitting and environmental reviews.
				(2)ScheduleThe
			 Secretary, in coordination with the agencies with authority over Federal
			 authorizations and, as appropriate, with Indian tribes and State and local
			 agencies that are willing to coordinate their separate permitting and
			 environmental reviews with the Federal authorizations and environmental
			 reviews, shall establish a schedule with prompt and binding intermediate and
			 ultimate deadlines, not to exceed 18 months from the date of the written
			 request, for the review of, and Federal authorization decisions relating to,
			 oil shale or tar sands project development and operation.
				(3)Consolidated
			 Environmental ReviewIf the Department determines that two or
			 more environmental impact statements are required, the Department shall
			 consolidate all or some of such statements in order to promote efficiency and
			 timeliness in the permitting process to the extent practicable. The Department
			 may consolidate the environmental reviews of any Federal agency considering any
			 aspect of the proposed oil shale or tar sands project including ancillary
			 surface processing facilities, electric generation or transmission facilities,
			 and other related facilities.
				(4)AppealsIn
			 the event any agency has denied a Federal authorization required for an oil
			 shale or tar sands project, or has failed to act by a deadline established by
			 the Secretary pursuant to paragraph (2) for deciding whether to issue the
			 Federal authorization, the applicant or any State in which the proposed oil
			 shale or tar sands project would be located may file an appeal with the
			 Secretary. In consultation with the affected agency, the Secretary may then
			 either issue the necessary Federal authorization with appropriate conditions,
			 or deny the appeal. The Secretary shall issue a decision within 60 days after
			 the filing of the appeal.
				(5)Conforming
			 regulationsNot later than 6 months after the date of enactment
			 of this Act, the Secretary shall issue any regulations necessary to implement
			 this section.
				(d)Oil shale and
			 tar sands land exchangesSection 206 of the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1716), is hereby amended by adding the
			 following new subsection:
				
					(j) Oil shale and
				tar sands land exchangesFor
				the purpose of promoting the economic recovery of oil shale and tar sands
				resources, the Secretary of the Interior shall identify and pursue to
				completion exchange and disposition of non-park, non-wilderness Federal lands,
				including lands having a non-Federal surface owner, containing deposits of oil
				shale and/or tar sands. The Secretary shall identify blocks of land containing
				oil shale and/or tar sands deposits for the purpose of maximizing consolidation
				of land ownership, and mineral interests, into manageable blocks within the
				following geologic basins located in Colorado, Utah, and Wyoming: Green River,
				Piceance Creek, Uinta, and Washakie. The Secretary shall consider the geology
				of the basin when determining the size of manageable blocks. The Secretary
				shall conduct exchanges that are favorable to and in the overall best interest
				of the United
				States.
					.
			(e)Procurement of
			 unconventional fuelsSection 2398a of title 10, United States
			 Code, is amended in subsection (d) by striking 1 or more and
			 inserting up to 25.
			22.Buy and build
			 American
			(a)Buy and build
			 AmericanIt is the intention of the Congress that this Act, among
			 other things, results in a healthy and growing American industrial,
			 manufacturing, transportation, and service sector employing the vast talents of
			 America’s workforce to assist in the development of affordable energy from the
			 outer Continental Shelf. Moreover, the Congress intends to monitor the
			 deployment of personnel and material in the outer Continental Shelf to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this Act by good jobs and careers, as
			 well as the establishment of important industrial facilities to support
			 expanded access to American resources.
			(b)Safeguard for
			 Extraordinary AbilitySection 30(a) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1356(a)) is amended in the matter preceding
			 paragraph (1) by striking regulations which and inserting
			 regulations that shall be supplemental and complimentary with and under
			 no circumstances a substitution for the provisions of the Constitution and laws
			 of the United States extended to the subsoil and seabed of the outer
			 Continental Shelf pursuant to section 4(a)(1) of this Act, except insofar as
			 such laws would otherwise apply to individuals who have extraordinary ability
			 in the sciences, arts, education, or business, which has been demonstrated by
			 sustained national or international acclaim, and that.
			23.Repeal of the
			 Gulf of Mexico Energy Security Act of 2006The Gulf of Mexico Energy Security Act of
			 2006 is repealed effective October 1, 2009, except the Secretary of the
			 Interior shall make any payments to State and local governments based on fiscal
			 year 2009 receipts under the Gulf of Mexico Energy Security Act of 2006.
		24.Royalty-in-kindSection 27 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1353) is amended as follows:
			(1)By striking
			 paragraph (3) of subsection (a) and replacing it with the following:
				
					(3)Title to any
				royalty or net profit share oil or gas from leases issued under this Act or the
				Mineral Leasing Act may not be transferred by the Secretary to another Federal
				Government agency except by sale for cash at fair market value. If not
				purchased by another Federal Government agency, such oil and gas must be sold
				under subsections (b), (c), or (d). Proceeds from sales under this section
				shall be treated as offsetting receipts and shall be subject to any receipts
				sharing provisions applicable to the leases from which the in-kind royalty or
				net profit share production was produced in the same manner as if it had been
				paid in value. After payment of such shared receipts to State and local
				governments, the Secretary shall deposit the remainder of the receipts from
				sales into the Treasury of the United States and they shall be credited to
				miscellaneous
				receipts.
					.
			(2)In
			 the first sentence of subsection (d) strike transferred and
			 insert sold.
			25.Mandatory
			 issuance of regulations promoting production of natural gas from gas
			 hydrates
			(a)Section 353 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15909) is amended as follows:
				(1)In subsection
			 (b)(1) strike may and insert shall.
				(2)In subsection
			 (b)(3) in the first sentence strike if the Secretary determines that
			 such royalty relief would encourage production.
				(3)In subsection
			 (b)(4) by inserting at the end when the price of natural gas on NYMEX
			 (Henry Hub) exceeds $6.75/million btu (January 1, 2008 dollars).
				(b)The Secretary
			 shall issue the final regulations under section 353 of the Energy Policy Act of
			 2005 not later than 180 days after the date of enactment of
			 this Act.
			26.Mandatory
			 issuance of regulations promoting enhanced oil and natural gas production
			 through carbon dioxide injection
			(a)Subsection (b)(1)
			 of section 354 of the Energy Policy Act of 2005 (42 U.S.C. 15910) is amended to
			 read as follows:
				
					(1)In
				generalThe Secretary shall
				undertake a rulemaking to provide for reduction of the royalty under a Federal
				oil and gas lease that is an eligible
				lease.
					.
			(b)The Secretary
			 shall issue the final regulations under section 354 of the Energy Policy Act of
			 2005 not later than 180 days after enactment of this Act.
			27.Minimum rental
			 rates for future oil, gas, and coal Federal leasesEffective
			 upon the date of enactment of this Act, the minimum annual rental rate for oil
			 and gas, oil shale, tar sands, and coal leases issued after that date shall be
			 no less than $4.00 per acre for the first 5 years, and increasing by $1 per
			 acre/per year for each thereafter until the lessee begins to pay royalties for
			 leases under the Mineral Leasing Act (30 U.S.C. 181 et seq.), the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.), the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.), and any other statute that provides
			 for the leasing of lands and waters owned and/or controlled by the Federal
			 Government for mineral exploration and production. Any increased rental
			 receipts under this section shall be treated as offsetting receipts.
		28.Outer
			 Continental Shelf discharges and emissionsThe Secretary of the Interior shall require
			 that all operations related to oil and gas exploration, development, and
			 production on the outer Continental Shelf utilize the best available and safest
			 technology to minimize air emissions and discharges into the water, including
			 but not limited to drilling muds and fluids, unless the Minerals Management
			 Service Regional Supervisor determines that the interests of safety require
			 such discharges or emissions.
		29.Onshore oil and
			 gas royalties
			(a)In
			 generalEffective January 1, 2010, the royalty rate for all new
			 oil and gas leases issued under the authority of the Mineral Leasing Act (30
			 U.S.C. 181 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351
			 et seq.), and other statutes providing for the issuance of oil and gas leases
			 on public lands or other lands containing mineral rights owned by the United
			 States Government, excluding the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.), shall be fixed by the Secretary at 15 per centum in the amount
			 or value of production saved, removed, or sold, subject to the following
			 adjustments—
				(1)if the arithmetic
			 average of the closing prices on the New York Mercantile Exchange for light
			 sweet crude oil, or a similar index as determined by the Secretary, for the 365
			 days prior to issuance of the final notice of lease sale exceeded $150.00 per
			 barrel (in January 1, 2008, dollars), the royalty rate shall be fixed by the
			 Secretary at 161/4 per centum in the amount or value of
			 production, removed, or sold;
				(2)if the arithmetic
			 average of the closing prices on the New York Mercantile Exchange for light
			 sweet crude oil, or a similar index as determined by the Secretary, for the 365
			 days prior to issuance of the final notice of lease sale was less than $75.00
			 per barrel (in January 1, 2008, dollars), the royalty rate shall be fixed by
			 the Secretary at 133/4 per centum in the amount or value
			 of production, removed, or sold; and
				(3)the royalty rate
			 fixed in the lease shall be reduced up to 4 per centum as follows: (A) 100 per
			 centum of this amount if the first production well is spudded within 3 years
			 after issuance of the lease, (B) 75 per centum of this amount if the first
			 production well is spudded between 3 and 4 years after issuance of the lease,
			 (C) 50 per centum of this amount if the first production well is spudded
			 between 4 and 5 years after issuance of the lease, (D) 25 per centum of this
			 amount if the first production well is spudded between 5 and 6 years after
			 issuance of the lease.
				(b)ReductionThe
			 Secretary may reduce the royalty rate fixed under subsection (a) by up to 2 per
			 centum for tracts located in frontier areas, as determined by the Secretary, if
			 the Secretary finds that the royalty rate otherwise fixed by subsection (a)
			 would likely significantly reduce production resulting from use of such bidding
			 system in frontier areas.
			(c)Rate for certain
			 leasesThe royalty rate for oil and gas leases in effect on
			 January 1, 2010, that have not spudded the first production well prior to July
			 1, 2009, issued under the authority of the Mineral Leasing Act (30 U.S.C. 181
			 et seq.), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.),
			 and other statutes providing for the issuance of oil and gas leases on public
			 lands or other lands containing mineral rights owned by the United States
			 Government, excluding the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) shall be reduced up to 2 per centum as follows:
				(1)100 per centum of
			 this amount if the first production well is spudded within 3 years after
			 issuance of the lease,
				(2)75 per centum of
			 this amount if the first production well is spudded between 3 and 4 years after
			 issuance of the lease,
				(3)50 per centum of
			 this amount if the first production well is spudded between 4 and 5 years after
			 issuance of the lease, and
				(4)25 per centum of
			 this amount if the first production well is spudded between 5 and 6 years after
			 issuance of the lease.
				30.OCS joint
			 permitting offices
			(a)EstablishmentThe
			 Secretary of the Interior (referred to in this section as the
			 Secretary) shall establish Federal OCS Joint Regional Permitting
			 Offices (referred to in this section as the Regional Permitting
			 Offices).
			(b)Memorandum of
			 UnderstandingNot later than 90 days after the date of enactment
			 of this Act, the Secretary shall enter into a memorandum of understanding for
			 purposes of this section with—
				(1)the Secretary of
			 Commerce;
				(2)the Administrator
			 of the Environmental Protection Agency; and
				(3)the Chief of
			 Engineers.
				(c)Designation of
			 Qualified Staff
				(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (b), all Federal signatory
			 parties shall assign to each of the Regional Permitting Offices identified in
			 subsection (d) a sufficient number of employees with expertise to address the
			 full spectrum of agency regulatory issues relating to the Regional Permitting
			 Office in which the employee is employed, including, as applicable, particular
			 expertise in—
					(A)the consultations
			 and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
					(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
					(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
					(D)the consultations
			 and preparation of documents under the Marine Mammals Protection Act;
			 and
					(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					(2)DutiesEach
			 employee assigned under paragraph (1) shall—
					(A)not later than 90
			 days after the date of assignment, report to the Minerals Management Service
			 Regional Director in the Regional Permitting Office to which the employee is
			 assigned;
					(B)be responsible for
			 all issues relating to the jurisdiction of the home office or agency of the
			 employee; and
					(C)participate as
			 part of the team of personnel working on proposed energy projects, planning,
			 and environmental analyses.
					(d)Regional
			 Permitting OfficesThe following Minerals Management Service
			 Regional Headquarters shall serve as the Regional Permitting Offices:
				(1)Anchorage,
			 Alaska.
				(2)New Orleans,
			 Louisiana.
				(3)Minerals Management
			 Service Pacific Regional Headquarters.
				(4)Minerals
			 Management Service Atlantic Regional Headquarters.
				(e)ReportsNot
			 later than 3 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a report that outlines the results of the Regional
			 Permitting Offices to date.
			(f)Transfer of
			 FundsFor the purposes of coordination and processing of oil and
			 gas use authorizations on the Federal outer Continental Shelf under the
			 administration of the Regional Permitting Offices identified in subsection (d),
			 the Secretary may authorize the expenditure or transfer of such funds as are
			 necessary to—
				(1)the United States
			 Fish and Wildlife Service;
				(2)the Bureau of
			 Indian Affairs;
				(3)the Environmental
			 Protection Agency;
				(4)the National
			 Oceanic and Atmospheric Administration; and
				(5)the Corps of
			 Engineers.
				
